Citation Nr: 0019730	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  93-09 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUE

Entitlement to an increased rating, in excess of 10 percent, 
for low back strain with weakness in the left thigh.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to November 
1969.

In a February 1992 rating action, the RO denied the veteran's 
claim for a compensable rating for his service-connected low 
back disability.  The veteran appealed to the Board of 
Veterans' Affairs (Board) for a higher rating.  In February 
1995, the Board remanded the case to the RO for additional 
evidentiary development and consideration.  After the 
development requested was completed, including allowing the 
veteran to give testimony concerning his claim at a hearing 
at the RO in May 1995, an increased rating was continued to 
be denied, so the case was returned to the Board.  In a March 
1996 decision, the Board increased the low back disability to 
10 percent; a rating higher than 10 percent was denied.  

The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In a December 1996 
joint motion, the veteran's representative and the VA 
secretary requested the Court to vacate the Board decision 
and remand the case for additional development of the 
evidence and readjudication.  By a December 1996 order, the 
Court granted the joint motion.  The case was subsequently 
returned to the Board for compliance with directives that 
were specified by the Court.  In September 1997, the Board 
remanded the case to the RO for further development.  In a 
July 1999 rating action, the RO increased the rating for the 
veteran's service-connected low back strain with weakness in 
the thigh from 10 percent to 40 percent.  In a statement 
dated in October 1999 the veteran indicated that his 
disagreed with the RO's decision.  Thus, the case is again 
before the Board for appellate consideration.



REMAND

At the outset, the Board notes that, for the reasons to 
follow, it must remand the veteran's case for further 
development.  The Board is aware of the delay this will cause 
in the making of a final decision in the veteran's case.  In 
order, however, to ensure fairness and full development of 
the veteran's claim, the remand is necessary.

In the September 1997 remand it was noted that the Court had 
directed that the veteran undergo an additional VA medical 
examination to determine the extent that he may experience 
muscle spasm in his low back on extreme forward bending 
and/or loss of lateral motion in the in the lumbosacral 
segment of his spine when in the standing position pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5295.  The Court noted 
that there was little or no mention of these considerations 
in the medical evidence on file at that time, including a 
June 1995 VA orthopedic examination.  The examiner who was to 
conduct the new examination, was asked to comment on the 
degree of functional loss, if any, that the veteran has in 
his low back as a result of pain, limitation of motion, 
weakened movement, excess fatigability, or incoordination.  
DeLuca v. Brown, 8 Vet.App. 202 (1995).  Furthermore, the 
remand posed additional specific questions to be answered by 
the examining physician.  

A review of the February 1999 VA orthopedic examination 
reveals that it failed to address the concerns that were 
noted in the September 1997 remand.   On examination, the 
veteran was unable to walk on his heels and toes.  He was 
unable to squat because of pain in the back and the muscles 
of the lower extremities.  Manual muscle testing of the lower 
extremities, especially on the left side, was graded five 
minus five with giving way weakness.  The veteran exhibited 
glove and stocking distribution of decreased sensation to 
light touch and pinprick.  The deep tendon reflexes were 
hypoactive throughout.  Straight leg raising on the right 
side was 60 degrees and on the left side was 45 degrees.  
There was a positive Patrick's maneuver on the left side and 
Gaenslen's sign on the left side.  Forward flexion was to 45 
degrees.  Right and left rotation was to 15 degrees.  Right 
and left bending was to 20 degrees.  Extension was to 10 
degrees with complaints of pain and palpable tightness of the 
paraspinal muscle.  The examiner's assessment was that the 
veteran had residuals of a lumbosacral strain showing acute 
denervation of the left L5 motor anterior distribution and 
left L5 chronic motor radiculopathy changes.  It was the 
examiner's opinion that the veteran's current complaints of 
low back pain were a continuation of his original injury in 
1968 superimposed on a diabetic polyneuropathy and 
polyradiculopathy.

As recently held by the Court, a remand by the Court or the 
Board confers on the veteran or other claimant, as a matter 
of law, the right to compliance with the remand orders. It 
was further held that a remand by the Court or the Board 
imposes upon the Secretary of Veterans Affairs a concomitant 
duty to ensure compliance with the terms of the remand.  
Stegall v. West, 11 Vet. App. 268, 271 (1998). In light of 
Stegall, the Board must remand this claim for compliance of 
the directives contained in the September 1997 remand.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should undergo a VA 
orthopedic examination (and any 
additional examinations or clinical 
workup that is deemed necessary) to 
assess the present severity of the 
service-connected disability affecting 
his low back and left thigh.  The claims 
folder, including any relevant evidence 
that is obtained as a result of the 
development requested above, must be 
reviewed by the examiner in conjunction 
with the examination.  All necessary 
tests and clinical studies to obtain the 
best approximation of the present 
severity of the service-connected 
disability should be conducted.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings, and should comment on the 
degree of functional loss, if any, that 
the veteran has in his low back as a 
result of pain, limitation of motion, 
weakened movement, excess fatigability, 
or incoordination (including at times 
when his symptoms are most noticeable, 
such as during prolonged physical 
activity).  For additional details, see 
DeLuca, cited above, and 38 C.F.R. 
§§ 4.40, 4.45(c)-(f) (1996).  
The examiner should provide explicit 
responses to the following questions:

(a)  What are the manifestations of the 
low back disability?  Does the veteran 
experience muscle spasm on extreme 
forward bending?  Does he have limitation 
of motion, including loss of lateral 
motion in his lumbosacral spine when in 
the standing position.  Does he have 
instability, weakness or decreased 
strength?  Does he become easily fatigued 
on account of the service-connected 
disability, including during prolonged 
physical activity of any sort, such as 
when standing, kneeling, squatting, 
walking, running, or lifting.

(b)  The veteran says that he experiences 
recurring pain in his low back, which he 
attributes to the service-connected 
disability.  Are there any objective 
manifestations that would demonstrate 
functional impairment in the low back due to 
pain attributable to the service-connected 
disability.

(c)  Does the veteran have incoordination or 
an impaired ability to execute skilled 
movements smoothly as a result of the 
service-connected disability affecting his 
low back and left thigh?  If so, the examiner 
should comment on the severity of the 
incoordination and the effects that it has on 
the veteran's ability to function in 
activities that are intrinsic to his day-to-
day living experiences, including during 
times when his symptoms are most noticeable.

2.  To help avoid future remand, the RO 
should review the examination report to 
determine if it is in compliance with 
this REMAND.  See Stegall v. West, 11 
Vet. App. 268 (1998).  In particular, the 
RO should review the examination 
requested to ensure that it adequately 
addresses the concerns noted by the Court 
in its decision in DeLuca and the 
provisions of 38 C.F.R. §§ 4.40, 4.45(c)-
(f) (1999).  The RO should also ensure 
that the examination is sufficiently 
comprehensive to address the concerns 
that were noted by the Court in its 
December 1996 order, which incorporated, 
by reference, the points that were noted 
by the veteran's representative and the 
Office of General Counsel for VA in the 
joint motion that the parties filed in 
December 1996.  If a report is not 
adequate for purposes of rating the 
severity of the veteran's low back 
disability, then it should be returned 
and any necessary additional information 
included.  38 C.F.R. § 4.2 (1999).

3.  Thereafter, the claim should be 
reviewed by the RO.  Consideration should 
be accorded to whether the provisions of 
38 C.F.R. §§ 4.40, 4.45(c)-(f) (1996) and 
the Court's holding in DeLuca provide a 
basis for any change in the award of 
compensation benefits for the service-
connected disability affecting the 
veteran's low back and left thigh.  The 
RO should also consider the points that 
were noted by the Court in its December 
1996 order, and should also consider 
whether the provisions of Diagnostic Code 
5293 are for application in this case in 
light of the radicular symptoms noted on 
the February 1999 VA examination.  
Additional consideration should be 
accorded to the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1996), concerning possible 
entitlement to an increased rating on an 
extraschedular basis, and the RO should 
provide appropriate notice to the veteran 
of a determination in this regard.  The 
RO should likewise discuss whether 
the benefit-of-the-doubt doctrine, found 
at 38 U.S.C.A. § 5107(b) (West 1991) and 
38 C.F.R. § 4.3 (1996), 
is for application in this case.

The purpose of this REMAND  is to obtain additional 
development and adjudication, and no inference should be 
drawn regarding the final disposition of this claim.  The 
veteran need take no action until otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




